Citation Nr: 0913873	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as interstitial pulmonary fibrosis (asbestosis) due 
to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1955 to 
September 1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision by 
the RO which denied service connection for interstitial 
pulmonary fibrosis due to asbestos exposure.  

In February 2006, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
November 2008, the Court set aside the February 2006 Board 
decision and remanded the case for further adjudication.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's pleural plaque in the lower right 
hemothorax is at least as likely as not related to asbestos 
exposure in service.  


CONCLUSION OF LAW

A pleural plaque of the right hemothorax was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II.  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records and all 
VA medical records have been obtained and associated with the 
claims file.  The Veteran was examined by VA during the 
pendency of this appeal and was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR (last updated September 29, 2006) 
(hereinafter "M21-1MR").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA 
must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In the instant case, the Veteran contends that he has 
interstitial pulmonary fibrosis (asbestosis) due to asbestos 
exposure from the ships he served on in the Navy.  He 
reported that one ship was in the shipyard for repairs for 
several months, and that he worked and lived aboard the 
vessel everyday while it was in dry-dock.  Although he worked 
at a cement factory for many years after service, he asserted 
that he worked outside of the plant and that his exposure to 
dust and contaminants was insignificant.  

The service treatment records are negative for any 
complaints, treatment, abnormalities or diagnosis referable 
to any respiratory problems in service.  The Veteran's 
separation examination in September 1959 showed his sinuses, 
lung, and chest were normal and a chest x-ray study was 
negative.  

A VA outpatient note, dated in July 2003, indicated that the 
Veteran was seen for multiple maladies, including chronic 
obstructive pulmonary disease (COPD), and that he reported a 
history of asbestos exposure.  The assessment included COPD.  
The examiner indicated that he would schedule the Veteran for 
a pulmonary function test (PFT) and a chest x-ray study.  

A VA chest x-ray study in September 2003 VA showed pleural 
thickening lateral in the thorax, no infiltrates or 
effusions, emphysematous changes, and a calcification 
involving the diaphragm.  The radiologist commented that the 
latter finding was probably due to asbestos exposure and 
recommended a CT scan.  The impression included COPD and 
calcification involving the diaphragm probably due to 
asbestos exposure.  

On VA pulmonary consult in September 2003, the Veteran 
reported that he quit smoking 23 years earlier, but had 
smoked for 47 years prior to that.  He also reported a 
history of removing asbestos from a ship while in the 
service, and a 20 year history of working at a cement factory 
with exposure to lime and cement dust.  He reported a family 
history of asthma and complained of shortness of breath with 
mild exercise and a non-productive cough.  The examiner 
indicated that a pulmonary function test (PFT) revealed 
moderate restrictive and very severe obstructive lung disease 
with significant improvement with Albuterol MDI.  

A VA CT scan with contrast in October 2003 revealed a small 
calcified pleural plaque in the diaphragmatic pleura of the 
lower right hemothorax and mild irregular pleural thickening, 
bilaterally.  There was no appreciable active infiltrates, 
effusion, or lymphadenopathy.  The impression was no acute 
process.  

When examined by VA in January 2004, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the Veteran's medical history, including a 
discussion of the diagnostic findings from the September 2003 
PFT and chest x-ray study, and the October 2003 CT scan.  The 
Veteran reported a history of asbestos exposure in service, a 
20 year history of lime and cement dust exposure working at a 
cement company, and a history of smoking with cessation in 
1980.  The diagnoses included very severe obstructive and 
mild restrictive lung disease.  The examiner noted that the 
medical literature indicated that asbestos normally produced 
fibrosis in the bronchia's and lower aspects of the lungs 
which normally caused breathing problems and the development 
of cancer secondary to the asbestos itself.  However, the 
Veteran's diagnostic studies did not reveal any such findings 
and showed only a single calcification (pleural plaque) which 
did not cause any respiratory problem.  The examiner opined, 
in essence, that the Veteran's obstructive and restrictive 
airway disease was not related to asbestos exposure.  

The diagnostic findings on VA pulmonology examination in 
September 2005 showed obstructive sleep apnea (OSA) and 
probable obstructive airway disease.  The examiner noted that 
the Veteran had pleural plaques with pleural thickening, but 
that there was no evidence of asbestosis.  He opined that the 
Veteran's dyspnea on exertion was probably multifactorial in 
nature and was most likely due to OSA, obesity, and 
obstructive airway disease.  The examiner ordered additional 
pulmonary studies to fully evaluate the Veteran respiratory 
complaints.  

In an addendum report in September 2005, the pulmonologist 
indicated that a PFT showed moderate obstruction, but no 
restriction.  He noted that forced expiration volume (FEV-1) 
was improved since the September 2003 PFT and confirmed that 
the Veteran did not have restrictive lung disease from 
asbestos exposure.  He opined that the Veteran's mild to 
moderate COPD was related to his prior history of smoking.  

In this case, the RO conceded that the Veteran had minimal 
asbestos exposure in service.  (See September 2007 VA 
examination request)  Therefore, in order to prevail on his 
claim, the evidence must show that he has a disability at 
present which is related to asbestos exposure.  Although the 
Veteran claimed service connection for interstitial pulmonary 
fibrosis and asbestosis, the evidence of record clearly shows 
that he does not have interstitial pulmonary fibrosis or 
asbestosis.  Thus, the specific disability for which the 
Veteran sought to establish service connection is not 
warranted.  

As noted above, however, M21-1MR indicated that, in addition 
to interstitial pulmonary fibrosis and asbestosis tumors, the 
inhalation of asbestos fibers can produce a number of organic 
changes in the respiratory tract, including pleural plaques.  
Here, the Veteran is shown to have a single pleural plaque in 
the right hemothorax.  Although the VA examiner indicated 
that the pleural plaque did not cause any impairment of the 
respiratory tract and was not the cause of the Veteran's 
dyspnea or obstructive airway disease, it is, nonetheless, a 
manifestation of asbestos exposure.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is presumably not possible at this point to determine the 
specific etiology of the Veteran's pleural plaque.  However, 
as pleural plaques are associated with asbestos exposure, and 
the Veteran is presumed to have at least minimal exposure to 
asbestos in service, the Board will resolve all reasonable 
doubt in his favor.  Accordingly, service connection for a 
pleural plaque in the right hemothorax is granted.  


ORDER

Service connection for a pleural plaque of the right 
hemothorax is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


